COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              DR. YVOUNE KARA PETRIE, D.C.
                                                                                    MEMORANDUM OPINION*
              v.      Record No. 1986-13-4                                              PER CURIAM
                                                                                        APRIL 8, 2014
              VIRGINIA BOARD OF MEDICINE


                                     FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                 David S. Schell, Judge

                                (Vincent M. Amberly; Amberly Law, on briefs), for appellant.

                                (Mark R. Herring, Attorney General; Ronald C. Forehand, Deputy
                                Attorney General; Allyson K. Tysinger, Senior Assistant Attorney
                                General; Ishneila G. Moore, Assistant Attorney General, on brief),
                                for appellee.


                      Dr. Yvoune Kara Petrie, D.C. appeals the decision by the circuit court upholding a decision

              by the Virginia Board of Medicine (the Board) finding that Dr. Petrie violated certain laws

              governing the practice of chiropractic. The circuit court also upheld the Board’s decisions to

              suspend Dr. Petrie’s license to practice chiropractic for six months and to impose a monetary

              penalty. On appeal, Dr. Petrie argues that (1) the Board failed to provide her with meaningful notice

              at a meaningful time and failed to notify her of the possible severity of the consequences, thus

              preventing her from presenting evidence of the standard for the practice of chiropractic and ethical

              standards; (2) there was insufficient evidence to support the Board’s findings and conclusions;

              (3) the Board was improperly constituted, having no doctors of chiropractic; (4) the Board exceeded

              its authority in denying appellant the ability to practice her profession; (5) the Board erred in not

              presenting expert witnesses or other evidence to support its determination of the scope of

                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
chiropractic practice; and (6) the Board erred in excluding documentary evidence and expertise

sought to be introduced by appellant.

          The Court of Appeals will not consider an argument on appeal which was not presented to

the Board. Goad v. Virginia Bd. of Med., 40 Va. App. 621, 623 n.3, 580 S.E.2d 494, 495 n.3

(2003); Rule 5A:18. “‘Rule 5A:18 applies to bar even constitutional claims.’” Tackett v. Arlington

Cnty. Dep’t of Human Servs., 62 Va. App. 296, 315, 746 S.E.2d 509, 519 (2013) (quoting Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998)).

          Dr. Petrie failed to argue to the Board that her due process rights were violated when it

failed to provide her with meaningful notice at a meaningful time and a fair opportunity to be heard1

nor to the composition of the Board. She did not object to the Board proceeding without any expert

nor did she request the presence of an expert on her behalf. Neither did she object to the Board’s

exclusion of certain evidence. These issues were first raised in her notice of appeal of April 1, 2013.

Having failed to present those arguments before the Board, she is precluded from raising them on

appeal.

          As to the remaining assignment of error, i.e. the sufficiency of the evidence, Dr. Petrie

argues the Board’s decision failed to meet the substantial evidence test that she falsely advertised,

that she held herself out as a dietician or nutritionist, and that she permitted individuals under her

supervision to engage in the unlicensed practice of medicine. Upon reviewing the record and the

briefs of the parties, we conclude that this remaining assignment of error is without merit.

Accordingly, we affirm for the reasons stated by the Board in its final order, see In re: Yvoune Kara

Petrie, D.C., License No. 0104-556481 (Feb. 28, 2013), as affirmed by the circuit court, see Petrie v.

Virginia Bd. of Med., Case No. CL2013-7931 (Sept. 12, 2013). We dispense with oral argument


          1
       Dr. Petrie cites her notice of appeal to the circuit court as to where she preserved the
arguments. Dr. Petrie failed to provide a reference in the record where she presented the
arguments to the Board.
                                               -2-
and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                              -3-